Exhibit 10.3

AMENDMENT NUMBER SIX

to the

AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

Dated as of March 3, 2017,

by and among

CITIBANK, N.A.

PENNYMAC CORP.;

PENNYMAC OPERATING PARTNERSHIP, L.P.

and

PENNYMAC LOAN SERVICES, LLC,

This AMENDMENT NUMBER SIX (this “Amendment Number Six”) is made this 15th day of
May, 2019, by and among CITIBANK, N.A. as buyer and agent (“Buyer” and “Agent,”
as the case may be), PENNYMAC CORP., a Delaware corporation, as seller, PennyMac
Operating Partnership, L.P., a Delaware limited partnership (“POP” and together
with PennyMac Corp., a “Seller” and jointly and severally, the “Sellers”), and
PENNYMAC LOAN SERVICES, LLC (“Servicer”) to the Amended and Restated Master
Repurchase Agreement, dated as of March 3, 2017, by and among Buyer, PennyMac
Corp. and Servicer, as such agreement may be amended from time to time (the
“Agreement”).  Capitalized terms used but not otherwise defined herein shall
have the meanings assigned to such terms in the Agreement.

RECITALS

WHEREAS, Sellers and Buyer have agreed to amend the Agreement as more
specifically set forth herein; and

WHEREAS, as of the date hereof, Sellers and Servicer represent to Buyer that
Seller Parties and Servicer are in full compliance with all of the terms and
conditions of the Agreement and each other Program Document and no Default or
Event of Default has occurred and is continuing under the Agreement or any other
Program Document.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:

Section 1.Amendments.  Effective as of May 15, 2019 (the “Amendment Effective
Date”), the Agreement is hereby amended as follows:

(a)Section 2 of the Agreement is hereby amended by deleting the definitions of
“Bilateral MSR Loan Agreement” and “VFN Closing Date” in their entirety.

(b)Section 2 of the Agreement is hereby amended by deleting the definition of
“Committed Amount” in its entirety and replacing it with the following (bold and
stricken language added to evidence changes):

“Committed Amount” shall mean an amount equal to (i) $650,000,000 $300,000,000;
reduced by the sum of (ii) (a) the aggregate outstanding Purchase Price (as such
term is defined in the NPL Repurchase Agreement) of all Loans (as such term is
defined in the NPL Repurchase Agreement) then subject to outstanding
Transactions (as such term is defined in the NPL Repurchase Agreement) under the
NPL Repurchase Agreement and (b) (1) prior to the VFN Closing Date, the
Outstanding Aggregate Loan

 

--------------------------------------------------------------------------------

 

 

Amount (as such term is defined in the Bilateral MSR Loan Agreement) or (2) on
and after the VFN Closing Date,  Buyer's Pro Rata Share of the aggregate
outstanding Purchase Price (as such terms are defined in the VFN Repurchase
Agreement) for all Transactions (as such term is defined in the VFN Repurchase
Agreement) under the VFN Repurchase Agreement.

(c)Section 2 of the Agreement is hereby amended by deleting the definition of
“Uncommitted Amount” in its entirety and replacing it with the following (bold
and stricken language added to evidence changes):

“Uncommitted Amount” shall mean an amount equal to (i) $550,000,000 $250,000,000
reduced by (ii) the Uncommitted Amount (as such term is defined in the NPL
Repurchase Agreement) of all Loans (as such term is defined in the NPL
Repurchase Agreement) then subject to outstanding Transactions (as such term is
defined in the NPL Repurchase Agreement) under the NPL Repurchase Agreement.

(d)Section 2 of the Agreement is hereby amended by adding the following
definitions in the appropriate alphabetical order:

“FNMA Construction to Permanent Loan” shall mean an Eligible Loan which conforms
to the Fannie Mae Guides that provide for financing of construction of the
Mortgaged Property and converts to a conventional permanent Loan upon completion
of the related construction.

“FNMA Homestyle Renovation Loan” shall mean an Eligible Loan which conforms to
the Fannie Mae Guides that enables a Mortgagor to obtain a purchase transaction
Mortgage Loan or a limited cash-out refinance Mortgage Loan and receive funds to
cover the costs of repairs, remodeling, renovations, or energy improvements to
the Mortgaged Property.

“Rebuttable Presumption Loan” shall mean a Qualified Mortgage with an annual
percentage rate that exceeds the average prime offer rate for a comparable
mortgage loan as of the date the interest rate is set by 1.5 or more percentage
points for a first-lien Loan.

“Temporary Interest Buydown Loan” shall mean a Loan (i) which is a Qualified
Mortgage eligible for sale to an Agency, (ii) the proceeds of which were used by
the Mortgagor to purchase a primary residence, (iii) underwritten in which the
related Mortgagor qualified for the final Note rate and not the temporary Note
rate, and (iv) in which the Mortgagor did not contribute directly or indirectly
to the buydown proceeds.

“VA Renovation Loan” shall mean a VA Loan the purpose of which is made to
purchase and repair or renovate a Mortgaged Property and such Loan complies with
the VA Regulations including without limitation the “Loan for Alteration and
Repair” guidelines.

(e)Schedule 1 of the Agreement is hereby amended by deleting clause (b) in its
entirety and replacing it with the following:

(b)No Delinquency.  No Loan is a Delinquent Loan.

2

--------------------------------------------------------------------------------

 

 

(f)Schedule 1 of the Agreement is hereby amended by deleting clause (gg) in its
entirety and replacing it with the following (bold language added to evidence
changes):

(gg)No Buydown Provisions; No Graduated Payments or Contingent
Interests.  Except for (i) any Temporary Interest Buydown Loans and (ii) (a) if
requested by the related Mortgagor and (b) during the applicable renovation
period, any FNMA Construction to Perm Loans, FNMA HomeStyle Renovation Loans, or
VA Renovation Loans; the Loan does not contain provisions pursuant to which
Monthly Payments are paid or partially paid with funds deposited in any separate
account established by Seller, the Mortgagor, or anyone on behalf of the
Mortgagor, or paid by any source other than the Mortgagor nor does it contain
any other similar provisions which may constitute a “buydown” provision.  The
Loan is not a graduated payment mortgage loan and the Loan does not have a
shared appreciation or other contingent interest feature.

(g)Schedule 1 of the Agreement is hereby amended by deleting clause (pp) in its
entirety and replacing it with the following (bold language added to evidence
changes):

(pp)Construction or Rehabilitation of Mortgaged Property. FNMA Construction to
Perm Loans/FNMA HomeStyle Renovation Loans/VA Renovation Loans.  No Loan (other
than any FNMA Construction to Permanent Loan, FNMA HomeStyle Renovation Loans or
VA Renovation Loan) was made in connection with the construction or
rehabilitation of a Mortgaged Property or facilitating the trade-in or exchange
of a Mortgaged Property.  With respect to any FNMA Construction to Permanent
Loan, the construction of the Mortgaged Property has been completed and such
Loan has converted to a permanent conventional Loan.  With respect to a FNMA
HomeStyle Renovation Loan, either (i) Seller is monitoring timely completion of
the renovation work during the applicable renovation period and an escrow
account contains the necessary contingency reserve and adequate funds to cover
the remaining renovation costs, or (ii) the renovation work is complete and
Seller has obtained a certification of completion.  With respect to any VA
Renovation Loan, a VA approved appraiser has issued a “Notice of Value” and
completed the final inspection of the Mortgaged Property and the Loan Guaranty
Certificate has been issued.  

(h)Schedule 1 of the Agreement is hereby amended by deleting clause (ggg) in its
entirety and replacing it with the following:

(ggg)Higher-Priced Mortgage Loans.  Any loan that meets the definition of
“higher-priced mortgage loan,” as defined in 12 C.F.R. 1026.35, both: (i)
complies with all requirements of the federal Truth-in-Lending Act and
Regulation Z, including 12 CFR 1026.35, as applicable; and (ii) meets all Agency
requirements and is deliverable to the Agencies.  

(i)Schedule 1 of the Agreement is hereby amended by deleting clauses (s), (lll),
and (qqq) in their entirety.

(j)Schedule 1 of the Agreement is hereby amended by deleting clause (xxx) in its
entirety and replacing it with the following (bold and stricken language added
to evidence changes):

(xxx)Qualified Mortgage.  If the Loan is consummated on or after January 10,
2014 (including a Refi Mortgage Loan), such Loan satisfies the following
criteria:

3

--------------------------------------------------------------------------------

 

 

(i)Such Loan is a Qualified Mortgage (including without limitation any Safe
Harbor Qualified Mortgage or Rebuttable Presumption Loan);

(ii)[reserved]; Each Jumbo Loan is a Safe Harbor Qualified Mortgage and such
Loan is accurately identified as a Safe Harbor Qualified Mortgage on the Loan
Schedule;

(iii)Prior to the origination of such Loan, the related originator made a
reasonable and good faith determination that the related Mortgagor would have a
reasonable ability to repay such Loan according to its terms, in accordance
with, at a minimum, the eight underwriting factors set forth in 12 CFR
1026.43(c)(2);  and

(iv)Such Loan is supported by documentation that evidences compliance with 12
CFR 1026.43 (e) and 12 CFR 1026.43 (c)(2); and

Section 2.Effectiveness.  This Amendment Number Six shall become effective as of
the date that the Buyer shall have received:

(a)counterparts of this Amendment Number Six duly executed by each of the
parties hereto; and

(b)counterparts of that certain Amendment Number Six to the Pricing Side Letter,
dated as of the date hereof, duly executed by each of the parties thereto.

Section 3.Fees and Expenses.  Sellers agree to pay to Buyer all reasonable out
of pocket costs and expenses incurred by Buyer in connection with this Amendment
Number Six (including all reasonable fees and out of pocket costs and expenses
of Buyer’s legal counsel) in accordance with Sections 23 and 25 of the
Agreement.

 

Section 4.Representations.  Sellers and Servicer hereby represent to Buyer and
Agent that as of the date hereof, Seller Parties and Servicer are in full
compliance with all of the terms and conditions of the Agreement and each other
Program Document and no Default or Event of Default has occurred and is
continuing under the Agreement or any other Program Document.

Section 5.Binding Effect; Governing Law.  This Amendment Number Six shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.  THIS AMENDMENT NUMBER SIX SHALL BE CONSTRUED
IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF (EXCEPT FOR SECTIONS
5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW WHICH SHALL GOVERN).

Section 6.Counterparts.  This Amendment Number Six may be executed by each of
the parties hereto on any number of separate counterparts, each of which shall
be an original and all of which taken together shall constitute one and the same
instrument.

Section 7.Limited Effect.  Except as amended hereby, the Agreement shall
continue in full force and effect in accordance with its terms.  Reference to
this Amendment Number Six need not be made in the Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Agreement, any reference in any of such items to the Agreement being sufficient
to refer to the Agreement as amended hereby.

[Signature Page Follows]

 

4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Sellers, Servicer and Buyer have caused this Amendment
Number Six to be executed and delivered by their duly authorized officers as of
the Amendment Effective Date.

 

CITIBANK, N.A.

(Buyer and Agent, as applicable)

 

 

 

By:

 

/s/ Peter D. Steinmetz

Name:

 

Peter D. Steinmetz

Title:

 

Vice President

Citibank N.A.

 

PENNYMAC CORP.,

(Seller)

 

 

 

By:

 

/s/ Pamela Marsh

Name:

 

Pamela Marsh

Title:

 

Managing Director, Treasurer

 

PENNYMAC OPERATING PARTNERSHIP, L.P.

(Seller)

 

 

 

By:

 

PennyMac GP OP, Inc., its General Partner

 

 

 

By:

 

/s/ Pamela Marsh

Name:

 

Pamela Marsh

Title:

 

Managing Director, Treasurer

 

Address for Notices:

 

3043 Townsgate Road

Westlake Village, California 91361

Attention: Pamela Marsh/Richard Hetzel

Phone Number: (805) 330-6059/(805) 254-6088

E-mail: pamela.marsh@pnmac.com;

richard.hetzel@pnmac.com

 

PENNYMAC LOAN SERVICES, LLC,

(Servicer)

 

 

 

By:

 

/s/ Pamela Marsh

Name:

 

Pamela Marsh

Title:

 

Managing Director, Treasurer

 

 